DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21//22 have been fully considered but they are not persuasive. Applicant’s arguments relate to the Childs reference, and there is a new primary reference used to teach the amended claims (the Childs reference is now simply being used for an articulating leg section below, which is not what the remarks are drawn toward). Thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunn (US Patent Application Publication 20170003666) in view of Childs (US Patent 20170143565).
Regarding claim 14, Nunn teaches an electrical bed, comprising: a movable part including: a back section (Paragraph 90 “the bed 302 can include an adjustable foundation and an articulation controller configured to adjust the position of one or more portions of the bed 302 by adjusting the adjustable foundation that supports the bed. For example, the articulation controller can adjust the bed 302 from a flat position to a position in which a head portion of a mattress of the bed 302 is inclined upward (e.g., to facilitate a user sitting up in bed and/or watching television”), an upper leg section (Figure 1; the portion of 112 where the upper legs go, around where 116 is marked), and a lower leg section (Figure 1; the portion of 112 where the lower legs go, around where 118 is marked); a detector configured to detect if a user of the electrical bed is in a falling asleep state (Paragraph 91, “due to the user turning off the television 312 while the user 308 is in bed indicating that the user 308 wishes to go to sleep”) or a sleeping state (Paragraph 91 “in response to determining that the user 308 is asleep”); and a controller configured to lower a height of the back section, automatically when the detector detects that the user is in the sleeping state (Paragraph 91, “The control circuitry 334 can cause the articulation controller to adjust the bed 302 to a second recline position (e.g., a less reclined, or flat position) in response to determining that the user 308 is asleep.”), wherein the controller moves the back section toward horizontal when the detector detects that the user is in the falling asleep state (Paragraph 91, “the control circuitry 334 can receive a communication from the television 312 indicating that the user 308 has turned off the television 312, and in response the control circuitry 334 can cause the articulation controller to adjust the position of the bed 302 to a preferred user sleeping position (e.g., due to the user turning off the television 312 while the user 308 is in bed indicating that the user 308 wishes to go to sleep)” the preferred position could be any position) and the controller further moves the back section toward horizontal when the detector detects that the user is in the sleeping state after the falling asleep state so the angle from the horizontal of the back section is less than 4 deqrees when the user is in the sleeping state (Paragraph 91, “The control circuitry 334 can cause the articulation controller to adjust the bed 302 to a second recline position (e.g., a less reclined, or flat position) in response to determining that the user 308 is asleep.” The flat position would be less than 4 degrees). Nunn does not specifically teach the lower leg and upper leg sections are moved to the flat position or moveable in the bed, or an angle from the horizontal of the back section is not less than 4 degrees but is less than 24 degrees when the user is in the falling asleep state. It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the specific preferred angle of the falling asleep state to be between 4 and 24 degrees in order to provide a position that is comfortable to the user while helping to prevent snoring and heartburn issues and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961). Childs teaches the lower leg and upper leg sections are moved to the flat position or moveable in the bed (Figure 16 shows a leg section with two portions that can move upward, and when applied to Nunn to achieve the flat position these would need to be moved to the horizontal). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the bed of Nunn to be articulating in the leg sections in order to provide more comfortable positions for the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673